The Attorney                General           of Texas
                                                    D6c~mdlcr 21.      1984
JIM MATTOX
 tltomey    benerrl


 uprm ooun swdl~               Aouorabla   Jama6 Uarmn        Smith.    Jr.           Opinion No. ~~-265
 .o.eox12545                   Prio  County Attornc~
Auctln. lx. 75711.2543         P.   0. Box v                                          Ra:    Uhathar     charging axcarslva
512/4752561                    Pcar6all.    Taxa        7’9061                        fea6   for   C0pia6      Of   public   docu-
 mm ot(M7c1#7
                                                                                      mento   cooatitutcr            a   criminal
 elec~r     5121475.0255
                                                                                      OffaU6e  under the            Open Records
                                                                                      Act
 14 J4ck4ot-8. Suit. 700
 allas. TX. 752024505
                               Dear Mr. Smith:
214n42dou

                                      You iaforu     ua thst     an individual       hs6 raqua6cad        records    from   a
 524Albma Ave..SW0 tso         6chool di6trict      undc,r the Open Record6 Act,          article     6252-17a;   V.T.C.S.
El Paso. Tn 799052793          The superintendent        charge6    fee6    for    photocopia6      in axce66     of those
015633464                      publi6bad    in Docunuht      Ro. 770460 by the State            Board of Control,         now
                               known as the State         Purchasing     and Cenaral       Services     Coaaniaeion.      You
luol 1*xcr. Suite 700          a6k vhathar     ch6rging    ucessiva     fear    for photocopies       of documents     is an
Houston, TX. 77002Jll      t   Offenlle  vithin   sectha     10(b)   of the Dpen Record6 Act.
  t3l22556c6
                                      Section   10 of      the Open Record6     Act    provides     a6      follova:

                                                (a) IoEowtlon             deemed confidential     und&              the
                                            tarm6 of t:hir Act         shall  not be dirtributad.

                                                 (b) A custodian         of   public      raCOrd6.   or hi6
  309 N. Tenth. Sulla S
                                            agent, .. coritr        an   offan6e     if,     vith crkind
  &Allm. lx. 711541.tea5
 512f&u4547                                 MgliganCe.        h6 dr hi6     agent   fails    ‘Or rafu6aa   to
                                            give    lcce66    to,   or to permit      or provide     copying
                                            of;   public    recorda    to any parson       upon request    as
                                            jmvided      ht tlilr   Act.
 wa22541w
                                                 (c)    It  la an affirmstive         defan6e    to pro6ecu-
                                            tion under Subsection          (b) of thi6 6aCtiOn that the
                                            custodian      of   public    record6     raaaonably    believed
                                            thst     the public    records    ‘rought    uara  not raquirad
                                            to be made available         to the public and that ha:

                                                     (1)   acted  in   reasonable     rrlianca      upon    a
                                                court   order or a written     interpretation       of this
                                                Act    wntainad     in  an opinion      of    a court     of
                                                record    or of the attorney      general    issued   under
                                                Section    7 of this ACC;
Honorable     ~amea WItran        Smith,   A:.    -    P6ga   2   (Jh-265)




                      (2) raque6ted   II dacialon               from the actornay
                  general  in 6ccortlanca    with              Section   7 of thl6
                  Act, and that such daci6ion                 16 pending;  or

                      (3)  ulthin     three     vorking    dayo    of    th6
                  receipt   of a dacir:lon by the attorney          general
                  that the inform6tion       16 public,     filed  6 C6u66
                  of action    6aekin8   relief    from compliance     vlth
                  8uCh d6Ci6iOn of l:ha attorney        panatal.  and that
                  6uch cau6e 16 ptntll.ng.

                   (d)      la an lf:~:trmativa
                            It                          defense    to proaacu-
              rlon under    Subsection       (b) of this     section that tha
              defendant    is   the agent        of a custodian      of public
              records    and chat      th’e agent     reasonably     relied    on
              the written     instruct:h        of the cucltodian     of public
              records     not     to    d:iscloea     the     public     raCOrd6
              raquasttd.

                   (C)    &y    parson     who ViOl6tb6      section    10(a)    or
              LO(b)     of   thi6   Act shall       be deemed guilty         of   a
              misdema6nor       and upon conviction        6hall     be punished
              by confinement         in tine county     jail     not to lxcaad
              sir    (6) months or fined        in an muat        not to exceed
              $1.000,      or by both 6uch fine         and confincrcnt.          A
              violation      under    this   section   constitutes      official
              misconduct.

         Section   9 of. the Open Rawrd6 Act govern6      charge6                for     copier   of
public     records.... Section  9(a) provides as follou6:


                Sac.    9.     (a)   The cost      to any    parson     requesting
                noncertified        pbotogrrphlc     reproductions       of public
                records     colpri6ad     .of page@ up to legal         rira   shall
             .i not be axca66ive.              The State      Board    of Control
                shall    from    tims   to tilv    determine    the actual       cost
                of standard        6ixa   reproductions     and ohall      pariodi-
                tally      publl6h      theso    eo6t figure6        for     uaa    by
                agtncia6        in    dtterr~lning      charges     to     be    wda
                pursuant     to this     Act.

        In our opinion,        the   offense defined       in section      IO(b)    dota not
 include   the refusal     to provide      copies    In accordance    vith the section        9
 coat   provi6ion.      Section     9 16 composed of diverse           provisions.       Sub-
 sections    (d)   and (f)   incorpora~:c!    other provisions     of law setting       costs
 to be charged       by district,      county,    and municipal     court clerks.        Sub-
 section      (b)    prOVidt6      for     consultation      between      the    Purchasing
 Cowission       and the custodian       of the records       to determine      charges    for
 record6    In a form “other           th&lr up to standard        sited     ps8as.”     Only




                                             p.       1181
Honorable     James Warren       Smith,     Jr.    -    Page     3      (JPI-265)




aactioa    9(a).   on the cost        DE noncertified      photographic       copies,
admonishes    that the co6t “sh6ll     ‘not be lxca66ive.”      It 16 difficult       CO
bclieva   that the lagislaturc      iutended    such co6t6   to be revieved       in a
criminal    proceeding,    when    more    costly   mode6    of   duplication       are
governed   by consultation     bctvstn    the custodian    and en administrative
agency.

       The    legislature        has    txpl:c!clsly          allouad      cu6todianr      to   contest
attorney     general  dacirions          in s civil    suit.              V.T.C.S.    art.    6252-17a.
110(c)(3).       No comparable          provision   allow        a         custodian     to l6certain
what ha may charge            for    duplicating       a set of standard           size     racordr.
The    act    itself      does      not    define      “sctual”     or     “excessive”         Costs.
Document No. 770460 of the Purcheslng                   Co~ission       is an “interpretation
of co6t determination”              and dot!6 not purport          to be an administrative
rule.      The legi6laturt          may pravidt       a criminal      sanction      for violation
of rules      adopted      by an agency          pursuant     to statutory       authority,         but
Document      No.     770460      does    non: provide        such    a basis        for    criminal
pro6ecution.         Tuttle      v. Wood, :I5 S.U.Zd           1061 (Tex.      Civ.     App. - San
Antonio      1930,     writ     ref’d).       We cannot       reasonably      assume       that      the
legislatura        intended        criminal       enforcement      of     6uch    an     indefinite
provision.        Cf.   Colautti        v. P:ranklin.
                                              --           439 U.S. 379 (1979)        (crtiinal
statute     must-e         sufficient      nctice     of prohibited       conduct).

       The language        of sections      9 and       10 appear6       to be directed         at
withholding      information        in pr,blic      records    and     dots    not   6uggt6t      a
legislative      intent     to penalize       the     charging    of    excessive      fees for
photocopies.        The legi6lativt       history      of section       IO(b)    6upporta    this
conclusion.        Subsection       10(b)   in    ita    present     form and subsection6
10(c)    through    10(a)    ware added to the Open Record6                Act by Rowe Bill
No.    1969 of     the    Sixty-sixth     Legislature.          Compare Acts        1979,    66th
Leg.. ch. 414 (amendment) vith Act6 1973. 63rd Lag..                        ch. 424 (original
enactment).        House     Bill    No.  1969 as        introduced       proposed    adding      a
lub6ectios     (b) to section        8, au follows:

                   Section   8(a)   [mauclamu6 remedy    for                   refusal    to
               request    an Attorney    General’s decision                    or refusal
               to supply public     lnfor=tion].


                    (b).    Upon issuan~z6 of a final          vrltten     opinion
               by the Attorney       Cene::al   declaring     certain    lnforma-
               tion     to be a public      record.    refusal     by s govern-
               =a1        body to make such infomtlon               public    rhall
               be deemed a misdewa~wr           [penalty    provision].       . . .
                (Enphasia    added).

 A committee        substitute      to Hour;c Bill        No.   1969 proposed     the enacted
 version    of     the   bill.      Three    bill     analyses    to Corenittec     Substitute
 House   Bill      No.    1969    describctl      the   offense    provision    in virtually




                                              p.       1182
Ilonorablc    Jamer Warren     Smicb,         Jr.   -    Page       4   (3%265)




Idantieal     tarme.     The   gI11         Anslyais         prepared     for     the   Houaa Comittea
on State     Affairr   provides        as    fallova:

              PURPOSE:

                  Thla   bill    would   provide     for    an offmae      to be
              charged   againrt     the custodian        of public      recorda,
              or   his    agent,     for    failure      to   uka     available
              information       that haa been designated             aa public'
              recorde.        It would    slao    provide     for  affirmative
              dafanaea    for such a charge.

              SECTION BY SECTION MJrLYSIS:
                                  --

                  Section        1:         Providea      that               confidential
              information      ahall        not be distributed.

                  Providaa      that   an offense     la  cdttad   by the
              custodian      of public   wcorda    or hia agent if one of
              tbem faila       to maha .~~railablc'informrrtIoa   that la
              public   record      to som! one uho haa the authority   to
              raqueat    it.     (l3mphasL19 added).

Sea also  Bill Analysis    on C.S. House Bill   No. 1969 and House                              Bill   No.
1969; Senate Bill   Analysis  on :%wae Bill   No. 1969.

        The original     veraloo      of Ilouse Bill     No.   1969 vaa directed        aolaly
SC enforcing       the    attorney      gc!neral'a    decialoaa      that    information      la
public.      Tha enacted        bill    b'roadencd     the   offcnaa      to cover     "public
racorde."    not merely       records    claclared   public    by the attorney       general.
It la an offama        to fail      or refuse

               to give access      to, or to permit or provide copying                           .:.
               of,  public    records   to any paraon upon request   as
               provIdad    in this Act.

V.T.C.S.     art.    6252-17a.      110(b).        Lagialativa       history,    aa teen in the
introduced      version      of gowe        gill      No.   1969 and the analyeaa          of   &he
enacted    varrioo,      revesl    the lr&slative            intent    to punish    the vrongful
failure     to     relaaae     public      ,lnfonnatIon.          Tha    rcfuaal    to   "provide
copying    of" public       records     should       ba Interpreted       as a method of vith-
holding    the Information         contal.rad       in thoea racorda.         See V.T.C.S.     art.
6252-17a.     S2(2).       A defendant       could vithhold          complet~ublic       informs-
tion    by permitting         access    but      refusing      copier    of voluminous      public
records.      Soma Information         is,    noraovar.       subject    to inspection     oolp in
the fotm of copies.            See. e.g., ( Open Records            Dacisloo   Nos.   353 (1983).
87 (1975)        (extracts      of   infckstlon           from    records).      Thus.   charging
excessive      fear    constitutes      strong        evidence    of a violation       of section
10(b).




                                                        p.   1183
Honorable    Jamea Uerren      Smith,    Jr.    - Page 5 (~~-265)




      UC conclude     that the charglng    of excessive    costa for photocopies
of documenta is not In and 01’ Itself         an offcnee    vithio   lec tlo n IO(b)
of the Open Recorde Act.       A rcquestor    vi11 have to fiod other meanr to
dlnpute   prices    charged for Fhotocopies       under the Opeo Records Act.
See generally     Industrial   Fourdation-of     the South v.‘Texae      Industrial
Accident   Board,   540 S.U.2d 66Ii; 687 (Tex. 1976); Bendricko v. Board of
Trusteea   of Spring Branch Iodependent        School District,     525 S.U.Zd 930
(Tex. Civ. App. - Aoueton [Isit Diet.]          1975. vrit    raf’d n.r.e.)    (cost
Iarrues raised In mandamus suit).



                 Sectioo      IO(b) o,f article   6252-17s.    V.T.C.S..
             the Open Records          Act,  does  not   Include    as a
             criminal      offense    4 vIolatIon    of eectloo     9(a),
             vhich    relates     to t:aa charges  for photocopies      of
             public records.




                                                     JIM      MATTOX           -
                                                     Attorney General of Texao

Ton GREEN
First   Assistant   Attorney     Cene::al

DAVID R. RICBARDS
Executive Assistant Attorney            Goners1

RICR GILPIN
Chairman, Opinion     Cmittee

Prepared    by Susan 1.. Garrison
Assistant    Attorney General

APPROVED
       :
OPINIONCOFS4IlTEE

Rick Gilpin,    Chairman
Susan Garrison
Tony Guillory
Jim Hoellinge,r
Jennifer   Riggs
Nancy Sutton




                                               D. 1184